J-S46017-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: M.C., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: J.C., MOTHER              :
                                      :
                                      :
                                      :
                                      :   No. 984 EDA 2019

              Appeal from the Order Entered March 12, 2019
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-DP-0002929-2015,
                        FID# 51-FN-002450-2015

 IN THE INTEREST OF: S.D., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: J.C., MOTHER              :
                                      :
                                      :
                                      :
                                      :   No. 986 EDA 2019

              Appeal from the Order Entered March 12, 2019
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-DP-0002930-2015,
                        FID# 51-FN-002450-2015
J-S46017-19


    IN THE INTEREST OF: M.S.C., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: J.C., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 987 EDA 2019

                Appeal from the Decree Entered March 12, 2019
      In the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-AP-0000993-2017,
                           FID# 51-FN-002450-2015

    IN THE INTEREST OF: S.H.D., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: J.C., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 990 EDA 2019

                Appeal from the Decree Entered March 12, 2019
      In the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-AP-0000994-2017,
                           FID# 51-FN-002450-2015


BEFORE:      PANELLA, P.J., OLSON, J., and COLINS, J.*

MEMORANDUM BY OLSON, J.:                             FILED DECEMBER 11, 2019

        J.C. (“Mother”) appeals from the decrees and orders entered on March

12, 2019, granting the petitions filed by the Philadelphia Department of

Human Services (“DHS”) to terminate her parental rights to her minor

children, M.C. a/k/a M.S.C. (a male born in April 2011); and S.D. a/k/a S.H.D.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

                                           -2-
J-S46017-19


(a female born in September 2013) (collectively, “the Children”), pursuant to

the Adoption Act, 23 Pa.C.S. § 2511(a)(2), (5), (8), and (b), and change the

permanency goals for the Children to adoption under the Juvenile Act, 42

Pa.C.S. § 6351.1 We affirm.

       The facts and procedural background of this case are as follows.2 This

family became known to DHS in October 2015 when DHS received a General

Protective Services (“GPS”) report that the Children were living in deplorable

conditions. N.T. Hearing, 11/28/15, at 15. DHS obtained orders of protective

custody for the Children on November 10, 2015. Id. On November 18, 2015,

the Children were adjudicated dependent and have remained in DHS custody

in kinship care since that time. Mother’s single case plan objectives were for

her to attend anger management, domestic violence, and parenting classes;

to obtain appropriate housing and employment; to complete drug and alcohol

treatment; and to attend twice-weekly visits with Children. Id. at 16-17. Due

to Mother’s failure to meet the aforementioned objectives, on October 11,

____________________________________________


1 On March 12, 2019, the trial court also entered decrees terminating the
parental rights of the Children’s unknown father(s). See N.T. Hearing,
3/12/19, at 2-22.     The unknown father(s) has/have not appealed the
termination of his/their parental rights and the Children’s goal changes, nor
has any unknown father filed a brief or participated in the instant appeal.

2 In a document captioned “Trial Court’s Notice of Compliance With Rule of
Appellate Procedure 1925(a),” the trial court noted the places in the record
where it set forth its findings with regard to this appeal, as well as the
testimony which it found credible and the exhibits upon which it relied, which
we adopt herein. See Trial Court’s Notice of Compliance, 5/21/19, at 1-2.



                                           -3-
J-S46017-19


2017, DHS filed goal change petitions for the Children, seeking to change the

permanency goals for the Children to adoption. On that same date, DHS also

filed petitions to terminate Mother’s parental rights to the Children. The trial

court held termination/goal change hearings on July 20, 2018, November 28,

2018, and March 12, 2019.3

       The following testimony was elicited during the November 28, 2018

hearing.    First, Breanne Wilson, the Community Umbrella Agency (“CUA”)

Turning Points for Children social worker testified and explained that she

observed Mother’s visits with the Children, and she rated the visits as “poor.”

Id. at 25. Specifically, Wilson stated that Mother brought food and clothing

for the Children, but the visitations were “always erratic” and the Children

were “always out of control.”            Id.     Wilson further explained that the

communication between Mother and Children is not effective, which results in

the Children bonding to each other during the visits, not with Mother. Id. at

25. In fact, during the visits, Mother yelled and screamed at the Children,

and resisted instruction to approach the Children in a different manner to calm

their behavior. Id. at 28. Wilson, however, admitted that the Children do

love their Mother. Id. at 31.




____________________________________________


3  Attorney Lisa Visco was appointed to represent the Children as their legal
interests counsel and Attorney Daniel Silver was appointed as guardian ad
litem (“GAL”). See In re Adoption of L.B.M., 161 A.3d 172, 179-180 (Pa.
2017).

                                           -4-
J-S46017-19


         Next, Carrie-Ann Russell, the case manager/supervisor for CUA Turning

Points for Children testified and questioned Mother’s ability to care for the

Children without ongoing support, explaining that she did not think, “[Mother]

is able to do it on her own at this time.”         Id. at 81. John Hall, the CUA

supervisor, also testified and stated that he observed Mother’s visits with the

Children, and noted that Mother did not really engage them.           Id. at 100.

Based on her lack of engagement, CUA twice referred Mother to Family School,

but   Mother      refused    to   attend,   and,   based   on   Family   School’s

recommendations, the CUA did not recommend unsupervised visits. Id. at

28, 101.

         Finally, Mother testified.   In discussing her inability to control M.C.,

Mother testified that, if CUA allowed her to do so, she would “pop[]” him, or

hit him, so as to control his behavior. Id. at 158. Mother admittedly tested

positive for marijuana in December 2017. Id. at 159-160. Mother also tested

positive for marijuana in February 2016 and May 2017. DHS Exhibits 5 and

10. Mother did not seek drug and alcohol treatment. N.T. Hearing, 11/28/18,

at 24.

         At the time of the hearing on November 28, 2018, Mother lacked

appropriate housing, but she provided documentation that she was employed.

Id. at 29. Breanne Wilson testified that Mother did not complete the anger

management classes. Id. Mother continued to have a “very short temper,”

“cussing,” “screaming,” and having “no control” over how she talked to CUA


                                         -5-
J-S46017-19


staff.    Id. at 30.    Mother’s behavior led CUA to be concerned that Mother

would be unable to control her temper around the Children. Id. at 31.

         M.C. is diagnosed with “upbringing away from parents”; a sleeping

disorder; enuresis (bedwetting); Attention Deficit Hyperactivity Disorder

(“ADHD”); Oppositional Defiance Disorder (“ODD”), and Post-Traumatic

Stress Disorder (“PTSD”). Id. at 35, 63. S.D. also has been diagnosed with

PTSD, and she approaches strangers and seeks attention from anyone and

everyone.      Id.     Carrie-Ann Russell testified that Mother lacks a healthy

maternal relationship with M.C. because she cannot control him without yelling

at him. Id. at 83. Wilson opined that, although M.C. loves Mother, he needs

to be with a caregiver who can provide him with nurturing, and she had not

observed Mother nurture him during the visits. Id. 35-36. Carrie-Ann Russell

agreed that the termination of Mother’s parental rights would be in M.C.’s best

interests, and that M.C. looks to his current caregiver to meet his needs. Id.

at 83.

         Breanne Wilson testified that the termination of Mother’s parental rights

would not result in irreparable harm to S.D. Id. at 37. Wilson stated that

S.D. is too young to understand what is happening, and she has called many

people “mom,” including Mother, Wilson, and the Children’s current caregiver.

Id. Mother does not do much beyond bringing items for the Children to the

visits, do S.D.’s hair, and feed her. Id. at 38. S.D.’s therapeutic nursery has

reached out to Mother, but she makes no effort to become involved. Id. S.D.


                                        -6-
J-S46017-19


looks to her current caregiver to meet her needs, and S.D. is bonded to the

caregiver. Id. at 39-40.

       On March 12, 2019, the trial court entered the decrees and orders

granting the petitions seeking to involuntarily terminate Mother’s parental

rights to the Children pursuant to section 2511(a)(2), (5), (8), and (b), and

change the Children’s permanency goal to adoption.          This timely appeal

followed.4

       In her brief on appeal, Mother raises the following issues:

       1. Whether the trial court erred by terminating the parental rights
       of [M]other pursuant to 23 Pa.C.S.A. [§] 2511(a)(2) without clear
       and convincing evidence of [M]other’s present incapacity to
       perform parental duties[?]

       2. Whether the trial court erred by terminating the parental rights
       of [M]other pursuant to 23 Pa.C.S.A. [§] 2511(a)(5) without clear
       and convincing evidence to prove that reasonable efforts were
       made by [DHS] to provide [M]other with additional services and
       that the conditions that led to placement of the [C]hildren
       continue to exist[?]

       3. Whether the trial court erred by terminating the parental rights
       of [M]other pursuant to 23 Pa.C.S.A. [§] 2511(a)(8) without clear
       and convincing evidence that the conditions that led to placement
       of the [C]hildren continue to exist when [M]other presented
       evidence of compliance with the goals and objectives of her family
       service plan[?]

       4. Whether the trial court erred by terminating the parental rights
       of [M]other pursuant to 23 Pa.C.S.A. [§] 2511(b) without clear
____________________________________________


4 On April 3, 2019, Mother filed separate notices of appeal, along with concise
statements of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
On April 26, 2019, this Court, acting sua sponte, consolidated the appeals.




                                           -7-
J-S46017-19


       and convincing evidence that there is no parental bond between
       [M]other and [C]hildren[,] and that termination would serve the
       best interest of the [C]hildren[?]

Mother’s Brief, at 7.5

       On appeal, Mother argues that the trial court erred in terminating her

parental rights under section 2511(a)(2), (5), (8), and (b), because there was

no clear and convincing evidence to support the termination orders. Id. at 9.

With respect to section 2511(a)(2), Mother asserts that there was no clear

and convincing evidence of her present incapacity to perform parental duties.

Id. at 12. With regard to section 2511(a)(5), Mother contends that there was

no clear and convincing evidence to prove that DHS made reasonable efforts

to provide her with additional services and that the conditions that led to the

placement of the Children continue to exist.     Id.   With respect to section

2511(a)(8), Mother argues that there was no clear and convincing evidence

that the conditions that led to the placement of the Children continue to exist,

when Mother presented evidence of her compliance with the goals and

objectives of her family service plan. Id. at 13. Finally, regarding section



____________________________________________


5 Although Mother stated her issues somewhat differently in her concise
statement, we find that she preserved the issues for our review. See Krebs
v. United Refining Company of Pennsylvania, 893 A.2d 776, 797 (Pa.
Super. 2006) (holding that an appellant waives issues that are not raised in
both his concise statement of errors complained of on appeal and the
statement of questions involved in his brief on appeal). However, to the
extent that Mother failed to raise a challenge to the change in the Children’s
permanency goal to adoption in her statement of questions involved section
of her brief, any such challenge is waived.

                                           -8-
J-S46017-19


2511(b), Mother contends that there was no clear and convincing evidence

that there is no parental bond between the Children and her and that

termination would serve the Children’s best interest. Id. at 14-15.

     In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

     [A]ppellate courts must apply an abuse of discretion standard
     when considering a trial court’s determination of a petition for
     termination of parental rights. As in dependency cases, our
     standard of review requires an appellate court to accept the
     findings of fact and credibility determinations of the trial court if
     they are supported by the record. In re: R.J.T., 9 A.3d 1179,
     1190 (Pa. 2010). If the factual findings are supported, appellate
     courts review to determine if the trial court made an error of law
     or abused its discretion. Id.; R.I.S., 36 A.3d 567, 572 (Pa. 2011)
     (plurality opinion)]. As has been often stated, an abuse of
     discretion does not result merely because the reviewing court
     might have reached a different conclusion. Id.; see also Samuel
     Bassett v. Kia Motors America, Inc., 34 A.3d 1, 51 (Pa. 2011);
     Christianson v. Ely, 838 A.2d 630, 634 (Pa. 2003). Instead, a
     decision may be reversed for an abuse of discretion only upon
     demonstration     of     manifest   unreasonableness,     partiality,
     prejudice, bias, or ill-will. Id.

     As we discussed in R.J.T., there are clear reasons for applying an
     abuse of discretion standard of review in these cases. We
     observed that, unlike trial courts, appellate courts are not
     equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during the
     relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., 9 A.3d at 1190.
     Therefore, even where the facts could support an opposite result,
     as is often the case in dependency and termination cases, an
     appellate court must resist the urge to second guess the trial court
     and impose its own credibility determinations and judgment;
     instead we must defer to the trial judges so long as the factual
     findings are supported by the record and the court’s legal
     conclusions are not the result of an error of law or an abuse of
     discretion. In re Adoption of Atencio, 650 A.2d 1064, 1066
     (Pa. 1994).

                                     -9-
J-S46017-19



In re Adoption of S.P., 47 A.3d 817, 826-827 (2012).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.   In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained, “[t]he standard of clear and convincing

evidence is defined as testimony that is so “clear, direct, weighty and

convincing as to enable the trier of fact to come to a clear conviction, without

hesitance, of the truth of the precise facts in issue.” Id., quoting In re J.L.C.,

837 A.2d 1247, 1251 (Pa. Super. 2003).

      This Court may affirm the trial court’s decision regarding the termination

of parental rights with regard to any one subsection of section 2511(a). See

In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). We conclude

that termination was proper under section 2511(a)(2).

      Sections 2511(a)(2) and (b) provide, in relevant part, as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                      ***

          (2) The repeated and continued incapacity, abuse, neglect
          or refusal of the parent has caused the child to be without
          essential parental care, control or subsistence necessary
          for his physical or mental well-being and the conditions and
          causes of the incapacity, abuse, neglect or refusal cannot
          or will not be remedied by the parent.




                                     - 10 -
J-S46017-19


      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511.

      The Supreme Court set forth our inquiry under section 2511(a)(2) as

follows.

      As stated above, § 2511(a)(2) provides statutory grounds for
      termination of parental rights where it is demonstrated by clear
      and convincing evidence that “[t]he repeated and continued
      incapacity, abuse, neglect or refusal of the parent has caused the
      child to be without essential parental care, control or subsistence
      necessary for his physical or mental well-being and the conditions
      and causes of the incapacity, abuse, neglect or refusal cannot or
      will not be remedied by the parent.” . . .

      This Court has addressed incapacity sufficient for termination
      under § 2511(a)(2):

           A decision to terminate parental rights, never to be made
           lightly or without a sense of compassion for the parent, can
           seldom be more difficult than when termination is based
           upon parental incapacity. The legislature, however, in
           enacting the 1970 Adoption Act, concluded that a parent
           who is incapable of performing parental duties is just as
           parentally unfit as one who refuses to perform the duties.

      In re Adoption of J.J., 515 A.2d 883, 891 (Pa. 1986), quoting
      In re: William L., 383 A.2d 1228, 1239 (Pa. 1978).

In re Adoption of S.P., 47 A.3d at 827. This Court has long recognized that

a parent is required to make diligent efforts towards the reasonably prompt

                                      - 11 -
J-S46017-19


assumption of full parental responsibilities. In re A.L.D. 797 A.2d 326, 337

(Pa. Super. 2002).      A parent’s vow to cooperate, after a long period of

uncooperativeness regarding the necessity or availability of services, may

properly be rejected as untimely or disingenuous. Id. at 340.

        In reviewing the evidence in support of termination under section

2511(b), our Supreme Court has stated as follows:

        [I]f the grounds for termination under subsection (a) are met, a
        court “shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child.” 23 Pa.C.S.
        § 2511(b). The emotional needs and welfare of the child have
        been properly interpreted to include “[i]ntangibles such as love,
        comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
        (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1993)],
        this Court held that the determination of the child’s “needs and
        welfare” requires consideration of the emotional bonds between
        the parent and child. The “utmost attention” should be paid to
        discerning the effect on the child of permanently severing the
        parental bond. In re K.M., 53 A.3d at 791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, section 2511(b) does not require a formal bonding

evaluation.”    In re Z.P., 994 A.2d at 1121 (internal citations omitted).

Although it is often wise to have a bonding evaluation and make it part of the

certified record, “[t]here are some instances . . . where direct observation of

the interaction between the parent and the child is not necessary and may

even be detrimental to the child.” In re K.Z.S., 946 A.2d 753, 762 (Pa. Super.

2008).

                                      - 12 -
J-S46017-19


      A parent’s abuse and neglect are likewise a relevant part of this analysis:

      concluding a child has a beneficial bond with a parent simply
      because the child harbors affection for the parent is not only
      dangerous, it is logically unsound. If a child’s feelings were the
      dispositive factor in the bonding analysis, the analysis would be
      reduced to an exercise in semantics as it is the rare child who,
      after being subject to neglect and abuse, is able to sift through
      the emotional wreckage and completely disavow a parent . . . Nor
      are we of the opinion that the biological connection between [the
      parent] and the children is sufficient in of itself, or when
      considered in connection with a child’s feeling toward a parent, to
      establish a de facto beneficial bond exists. The psychological
      aspect of parenthood is more important in terms of the
      development of the child and [his or her] mental and emotional
      health than the coincidence of biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations and

quotation marks omitted). Thus, the court may emphasize the safety needs

of the child.   See In re K.Z.S., 946 A.2d at 763 (affirming involuntary

termination of parental rights, despite existence of some bond, where

placement with mother would be contrary to child’s best interests).

      At the hearing on March 12, 2019, the trial court stated as follows:

      With respect to the [DHS’] request pursuant to [Section]
      2511(a)[(2), this section] indicates: “The repeated incapacity,
      abuse, neglect or refusal of the parent has caused the child to be
      without essential parental care, control or subsistence necessary
      for it’s [sic] physical or mental wellbeing[,] and the conditions and
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied by the parent.

      With respect to this case[,] the testimony from the CUA case
      manager[,] when we did the hearing on [November 28, 2019] and
      I did find their testimony credible, was that [Mother] had
      objectives[:] housing, parenting, domestic violence, [and drug
      and alcohol] randoms. [Mother] actually, on her own, and I found
      her credible, still admitted that she had tested positive for
      substances since the petitions were filed.

                                     - 13 -
J-S46017-19



     CUA testified that [Mother] was unable to manage [M.C.’s and
     S.D.’s] behavior during the visits, [and] that she frequently had
     to be re[-]directed. That [Mother] often brought other individuals
     to visits instead of focusing on the visits, herself. That she would
     sit and direct [M.C. and S.D.] from where she sat as opposed to
     interacting with them. That[,] in fact[,] on one visit in particular[,]
     [Mother] came with another child that was not a sibling to any of
     these children[,] and spent most of her time holding that child
     during the visit.

     So[,] I am going to find that based on [Mother’s] continued testing
     positive for drugs and alcohol – CUA[,] I believe[,] also testified
     that [Mother] was minimally compliant. She did not have housing.
     [Mother] had been referred to [F]amily [S]chool in 2016 and in
     2018[,] but had declined [F]amily [S]chool[,] and[,] in fact[,]
     [F]amily [S]chool had made a determination after the second
     referral that they did not believe [Mother] was appropriate for
     [F]amily [S]chool. [Mother] did not complete anger management.

                                      ***

     And that CUA indicated that even if [Mother] had completed the
     anger management[,] she still had a short temper. She continued
     to snap out. She’ll start cursing and screaming. That her
     behaviors were directed at staff as well as the CUA worker. [Thus,
     the trial court terminated Mother’s rights involuntarily pursuant to
     Section 2511(a)(2)].

                                      ***

     With respect to [Section] 2511(b), the testimony from CUA was
     that [M.C.] and [S.D.] are doing well in their kinship home. That
     the relationship they have with their [Mother] is not that of a
     mother[-]child relationship. I did find CUA’s testimony around the
     [C]hildren’s relationship [and bond] with [Mother] [] to be
     credible.

     CUA did not believe the [C]hildren would suffer any irreparable
     harm if [Mother’s] rights were terminated because they were in
     foster homes where their needs were being met and they were
     doing very well in those homes[,] and the consistency that
     remaining in those homes would provide[,] would help mitigate
     any damage that could potentially be caused.

                                     - 14 -
J-S46017-19



                                      ***

     With respect to [S.D.], CUA testified that there would be no
     irreparable harm if [Mother’s] rights were terminated. [Mother]
     did not have the ability to set appropriate boundaries. That [S.D.]
     in fact was just looking for someone to be able to connect with[,]
     and have some stability[,] and be able to call mom. And[,] so[,]
     biological [Mother] was not the only person that she called mom.

     That[,] in fact[,] she looked to her current caregiver to provide for
     her daily needs. And that as long as she is receiving the care and
     nurture she receives, she needs, in the home that she’s in[,] she
     would be fine. CUA also testified that the bond between [S.D.]
     and [Mother] was not that of a mother[-]child bond for both of
     them.

     Based on that testimony[,] I will find that it is in their best interest
     to have the permanency that they deserve. And I will find that
     there will not be any detrimental impact to terminating
     involuntarily [Mother’s] rights to either child[.]

N.T. Hearing, 3/12/19, at 11-17.

     We conclude that the trial court’s credibility and weight determinations,

and its decision to terminate the parental rights of Mother are supported by

competent, clear and convincing evidence in the record. In re Adoption of

S.P., 47 A.3d at 826-827. In In re T.S.M., supra, our Supreme Court stated:

     As with dependency determinations, we emphasize that the law
     regarding termination of parental rights should not be applied
     mechanically but instead always with an eye to the best interests
     and the needs and welfare of the particular children involved.
     See, e.g., R.J.T., 9 A.3d at 1190 (holding that statutory criteria
     of whether child has been in care for fifteen of the prior
     twenty-two months should not be viewed as a “litmus test” but
     rather as merely one of many factors in considering goal change).
     Obviously, attention must be paid to the pain that inevitably
     results from breaking a child’s bond to a biological parent, even if
     that bond is unhealthy, and we must weigh that injury against the
     damage that bond may cause if left intact. Similarly, while

                                     - 15 -
J-S46017-19


     termination of parental rights generally should not be granted
     unless adoptive parents are waiting to take a child into a safe and
     loving home, termination may be necessary for the child’s needs
     and welfare in cases where the child’s parental bond is impeding
     the search and placement with a permanent adoptive home.

In re T.S.M., 71 A.3d at 268-269. Thus, the trial court did not commit an

abuse of discretion in terminating Mother’s parental rights to the Children

simply because there is no pending adoption for them. The trial court amply

supported its decision to terminate Mother’s parental rights to the Children

with the testimony and other evidence from the record. We, therefore, affirm

the termination decrees and goal change orders on the basis of the reasoning

provided by the trial court. See N.T., 3/12/19, at 11-19.

     Decrees and orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/11/19




                                    - 16 -